

Exhibit 10.7


THIRD AMENDED AND RESTATED EMPLOYEE SERVICES AGREEMENT


THIS THIRD AMENDED AND RESTATED EMPLOYEE SERVICES AGREEMENT (as amended,
restated and otherwise modified, this “Agreement”) is made by Marathon Petroleum
Logistics Services LLC, a Delaware limited liability company (“MPLS”) and MPLX
Terminals LLC, assignee of Marathon Petroleum Company LP (“MPLXT”), a Delaware
limited liability company.


WHEREAS, MPLS is engaged in the business of providing employee services for the
operation of midstream assets;


WHEREAS, MPLXT owns the refined petroleum products terminals set forth on
Exhibit A which are utilized for the receipt, storage and redelivery of refined
petroleum and associated products (the “Terminal Locations”);


WHEREAS, the Parties deem it to be appropriate and in the best interests of each
of them that MPLS provide certain employee services at the Terminal Locations on
the terms and conditions set forth herein;


WHEREAS, it is the intent of the Parties that such employee services be provided
in exchange for the payment of fees meeting an arm’s length standard consistent
with the IRS Code and associated regulations, and that the Fees set forth on
Exhibit B are intended to reflect such standard;


WHEREAS, on December 21, 2015 (the “Effective Date”), MPLS and MPLXT previously
entered into that certain Employee Services Agreement, as subsequently amended
pursuant to that certain Amended and Restated Employee Services Agreement dated
February 7, 2016 and that certain Second Amended and Restated Employee Services
Agreement dated December 22, 2016 (the “Original ESA”); and


WHEREAS, pursuant to Section 13.3 of the Original ESA, MPLS and MPLXT now desire
to amend and restate the terms and conditions contained in the Original ESA as
set forth herein.


NOW, THEREFORE, in consideration of the forgoing and the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


ARTICLE 1
DEFINITIONS
1.1    Definitions. As used in this Agreement:
(a)    “Additional Services” has the meaning set forth in Section 3.2.


1

--------------------------------------------------------------------------------

 


(b)    “Affiliate” means, as to any specified Person, any other Person that,
directly or indirectly through one (1) or more intermediaries or otherwise,
controls, is controlled by or is under common control with the specified Person.
For purposes of the foregoing, “control”, “controlled by”, and under “common
control with” with respect to any Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities,
member or partnership interests, by contract or otherwise. For the purposes of
this Agreement, MPLXT shall not be considered an Affiliate of MPLS, nor shall
MPLS be considered an Affiliate of MPLXT.
(c)    “Agreement” has the meaning set forth in the Preamble.
(d)    “Applicable Law” means any applicable statute, law, regulation,
ordinance, rule, determination, judgment, rule of law, order, decree, permit,
approval, concession, grant, franchise, license, requirement, or any similar
form of decision of, or any provision or condition of any permit, license or
other operating authorization issued by any Governmental Authority having
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
(e)    “Authorized Representative” means, for each Party, any of the individuals
holding the titles listed on Exhibit C under the name of such Party.
(f)    “Availed Party” has the meaning set forth in Section 8.2(a).
(g)    “Bankrupt” means, with respect to any Person, that such Person (i)
becomes insolvent or unable to pay its debts as they become due; (ii) commences
any case, proceeding or other action under any existing or future law seeking to
enter into any composition or other arrangement for the benefit of its creditors
generally or any class of creditors; (iii) applies for, consents to, or
acquiesces in, the appointment of a trustee, receiver, sequestrator or other
custodian for such Person or any of its property, or makes a general assignment
for the benefit of creditors; (iv) in the absence of such application, consents
or acquiesces in, permits or suffers to exist the appointment of a trustee,
receiver, sequestrator, intervenor, mediator or other custodian for such Person
or for a substantial part of its property, and such trustee, receiver,
sequestrator, intervenor, mediator or other custodian is not discharged within
sixty (60) days; (v) permits or suffers to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law or any dissolution, liquidation, winding up or
liquidation proceeding, in respect of such Person and, if any such case or
proceeding is not commenced by such Person, such case or proceeding is consented
to or acquiesced in by such Person or results in the entry of an order for
relief or remains undismissed or unstayed for sixty (60) days; or (vi) takes any
corporate action authorizing, or in furtherance of, any of the foregoing.
(h)    “Claims and Liabilities” means all suits, sanctions, actions,
liabilities, legal proceedings, government fines and penalties, pollution
clean-up, damages to natural resources, claims, demands, losses, damages, costs,
expenses, or causes of action of every kind and character, including all claims
that may exist, arise, or be threatened as of or following the Effective Date
and whether or not of a type contemplated by any Party.




2

--------------------------------------------------------------------------------

 


(i)    “Confidential Information” means any proprietary or confidential
information that is competitively sensitive material or otherwise of value to a
Party or its Affiliates and not generally known to the public, including trade
secrets, scientific or technical information, design, invention, process,
procedure, formula, improvements, product planning information, marketing
strategies, financial information, information regarding operations, consumer or
customer relationships, consumer or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (i) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (ii) has been furnished
or made known to the receiving Party by a Third Party under circumstances that
are not known to the receiving Party to involve a breach of the Third Party’s
obligations to the disclosing Party or (iii) was developed independently of
information furnished or made available to the receiving Party under this
Agreement.
(j)    “Default Rate” means the rate per annum equal to LIBOR plus one percent
(1%). Any interest payable hereunder shall accrue from day to day and be
calculated on the basis of a three hundred sixty-five (365) day year.
(k)    “Dispute” means any dispute or difference of whatsoever nature arising
under, out of, in connection with or in relation (in any manner whatsoever) to
this Agreement or the subject matter of this Agreement.
(l)    “Effective Date” has the meaning set forth in the Recital.
(m)    “Event of Default” has the meaning set forth in Section 11.1.
(n)    “Expenses” has the meaning set forth in Section 6.1.
(o)    “Extension Period” has the meaning set forth in Section 2.1.
(p)    “Fees” means the fees charged for the Services as set forth on Exhibit B.
(q)    “Force Majeure Event” means any event or circumstance that is beyond the
reasonable control of a Party and which the affected Party is not able to
overcome through the exercise of commercially reasonable efforts that prevents
or delays the affected Party from complying, either totally or in part, with any
of its obligations under this Agreement, including, to the extent consistent
with the foregoing, any fire, flood, storm, strike, walkout, lockout or other
labor trouble or shortage, delays by unaffiliated suppliers or carriers,
shortages of fuel, power, raw materials or components, equipment failure, any
law, order, proclamation, regulation, ordinance, demand, seizure or requirement
of any Governmental Authority, riot, civil commotion, war,


3

--------------------------------------------------------------------------------

 


rebellion, act of terrorism, nuclear or other accident, explosion, casualty,
pandemic, or act of God, or act, omission or delay in acting by any Governmental
Authority or military authority or Third Party.
(r)    “Force Majeure Notice” has the meaning set forth in Section 3.5(a).
(s)    “Governmental Authority” means the government of any nation or any
political subdivision thereof, whether at the national, state, municipal or any
other level, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of, or pertaining to,
government.
(t)    “Indemnified Party” means a Party receiving indemnification from the
other Party in accordance with the terms of this Agreement.
(u)    “Indemnifying Party” means a Party providing indemnification to the other
Party in accordance with the terms of this Agreement.
(v)    “Initial Term” has the meaning set forth in Section 2.1.
(w)    “LIBOR” means, on a particular day, the rate per annum for three (3)
month deposits in US Dollars which appears on the Reuters screen “LIBO Page” at
or about 11 a.m. (London time) on the first day of the period for which interest
is to be calculated, or, if such day is not a day on which banks are open for
business in London, on the next following day on which banks are open for
business in London. If Reuters information service fails to display such rate on
any day when a rate is to be determined as aforesaid, but such rate is so
displayed on Bridge Telerate or is available directly from the Intercontinental
Exchange Benchmark Administration Limited (or any other Person that takes over
the administration of that rate), it shall be determined from that source
accordingly.
(x)    “Mediation Notice” has the meaning set forth in Section 13.2(b).
(y)     “MPLS” has the meaning set forth in the Preamble.
(z)    “MPLS Indemnified Parties” means MPLS, each of its directors, managers,
officers, employees and agents, and each of the heirs, executors, successors and
assigns of any of the foregoing.
(aa)    “MPLXT has the meaning set forth in the Preamble.
(bb)    “MPLXT Indemnified Party” means MPLXT, each of its directors, managers,
officers, employees and agents, and each of the heirs, executors, successors and
assigns of any of the foregoing.
(cc)    “Operator” means any Third Party that manages or operates any Terminal
Location.
(dd)    “Original ESA” has the meaning set forth in the Recitals.


4

--------------------------------------------------------------------------------

 


(ee)    “Party” means MPLS or MPLXT, as applicable.
(ff)    “Person” means a natural person, corporation, partnership, limited
liability company, joint stock company, trust, estate, joint venture, union,
association or unincorporated organization, Governmental Authority or any other
form of business or professional entity.
(gg)    “Security Regulations” has the meaning set forth in Section 8.2(a).
(hh)    “Services” means the services generally described on Exhibit B.
(ii)    “Systems” has the meaning set forth in Section 8.2(a).
(jj)    “Term” has the meaning set forth in Section 2.1.
(kk)    “Terminal Locations” has the meaning set forth in the Recitals.
(ll)    “Third Party” means a Person that is not a Party or an Affiliate of a
Party.


1.2    Interpretation. In this Agreement, unless the context clearly indicates
otherwise:
(a)    words used in the singular include the plural and words used in the
plural include the singular;
(b)    references to any Person include such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement;
(c)    any reference to any gender includes the other gender;
(d)    the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;
(e)    any reference to any Article, Section or Exhibit means such Article or
Section of, or such Exhibit to, this Agreement, as the case may be, and
references in any Article, Section or Exhibit to any clause means such clause of
such Article, Section or Exhibit;
(f)    the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;
(g)    any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time;
(h)    any reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified


5

--------------------------------------------------------------------------------

 


or reenacted, in whole or in part, and in effect at the time of determining
compliance or applicability;
(i)    relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including”;
(j)    if there is any conflict between the provisions of the main body of this
Agreement and the Exhibits, the provisions of the main body of this Agreement
shall control unless explicitly stated otherwise in such Exhibit;
(k)    the titles to Articles and headings of Sections contained in this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of or to affect the meaning or interpretation of this
Agreement;
(l)    any references to Services to be provided by MPLS to “MPLXT” hereunder
shall be deemed to mean “MPLXT and its designated Affiliates”;
(m)    all references to dollar amounts shall be in respect of lawful currency
of the United States;
(n)    the language of this Agreement shall be deemed to be the language the
Parties have chosen to express their mutual intent, and no rule of strict
construction shall be applied against either Party; and
(o)    the Exhibits form part of this Agreement and shall have the same force
and effect as if set out in the body of this Agreement and any reference to this
Agreement shall include the Exhibits.
ARTICLE 2
TERM
2.1    Term. This Agreement is effective for a time period commencing on the
Effective Date and shall continue for a period of five (5) years (the “Initial
Term”) or the end of any Extension Period unless terminated earlier pursuant to
the terms hereof. This Agreement will automatically renew for up to two (2)
additional renewal terms of five (5) years each (each, an “Extension Period”),
unless either Party provides the other Party with written notice of its intent
to terminate this Agreement at least twelve (12) months prior to the end of the
then-current Initial Term or Extension Period, as applicable. The Initial Term
and Extension Periods, if any, shall be referred to collectively as the “Term”.
ARTICLE 3
PERFORMANCE OF SERVICES
3.1    General.




6

--------------------------------------------------------------------------------

 


(a)    During the Term, MPLS shall provide, or cause to be provided, a
sufficient number of suitably qualified and experienced personnel as is required
to perform the Services; provided, however, that MPLXT shall have the right to
approve or reject such personnel in MPLXT’s sole discretion. As between MPLXT
and any Operator, all Services performed or provided by MPLS shall be at the
direction and under the control of MPLXT, and not at the direction or under the
control of any Operator.
(b)    At all times during the Term:
(i)    unless specifically provided to the contrary on Exhibit B, all Services
provided by MPLS pursuant to this Agreement shall be performed or provided, as
applicable: (A) with the use of reasonable care; (B) consistent with this
Agreement and in substantially the same manner (including as to level, quality
and timeliness) as such Services have been provided relative to MPLXT’s assets
prior to the Effective Date; and (C) in material compliance with Applicable Law;
(ii)    when selecting and providing personnel to MPLXT, MPLS shall use
reasonable care in material compliance with Applicable Law;
(iii)    MPLXT shall direct, control and supervise all Services performed or
provided by personnel provided by MPLS to MPLXT under this Agreement;
(iv)    notwithstanding anything to the contrary in this Agreement, MPLS shall
not be required to perform Services or take any actions relating thereto that
conflict with or violate any Applicable Law, contract or certification; and
(v)    in the event that MPLS is unable to provide a sufficient number of
suitably qualified and experienced personnel, as determined in good faith by
MPLXT, MPLXT may engage (or hire a Third Party to engage) personnel to provide
the relevant Services.
3.2    Additional Services. If MPLXT reasonably determines that additional
services (not listed on Exhibit B at the time of the determination) or
additional personnel are required in order for MPLXT to conduct its business
involving the Terminal Locations, then MPLXT may provide written notice thereof
to MPLS in accordance with Section 3.3. If MPLS agrees, in its sole discretion,
to provide such additional service or personnel during the Term, then the
Parties shall negotiate in good faith an amendment to Exhibit B to include a
description of the additional service (each such service an “Additional
Service”) or to provide additional personnel, the terms and conditions for the
provision of each Additional Service or each additional personnel, and the Fees
payable to MPLS for each such Additional Service or additional personnel. Any
Additional Services provided pursuant to this Agreement shall be deemed to be
“Services” under this Agreement.
3.3    Modification; Third Party Providers.
(a)    Any communications regarding (i) the execution of the Services; (ii) the
provision of personnel by MPLS or the approval or disapproval of personnel by
MPLXT; (iii) any modification or alteration to the provision of the Services; or
(iv) the provision of Additional Services or additional personnel must be made
and agreed to, in writing, by an Authorized Representative


7

--------------------------------------------------------------------------------

 


(it being understood that the receiving Party shall not be obligated to agree to
any modification or alteration requested thereby).
(b)    Each Party acknowledges and agrees that certain of the personnel
performing the Services under this Agreement have been, and will continue to be,
provided to MPLXT by Third Parties designated by MPLS. To the extent so
provided, MPLS shall use commercially reasonable efforts to (i) cause such Third
Parties to provide personnel to perform such Services under this Agreement and
(ii) enable MPLXT to avail itself of such Services; provided, however, that if
any such Third Party is unable or unwilling to provide personnel to perform any
such Services, the Parties agree to use their commercially reasonable efforts to
determine the manner in which such Services can best be provided. It is
acknowledged and agreed that any Expenses to be incurred in connection with
obtaining personnel to perform Services from a Third Party shall be paid by
MPLXT; provided, however, that MPLS shall use commercially reasonable efforts to
communicate in advance to MPLXT the expected Expenses to be incurred.
3.4    Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, MPLS MAKES NO, AND
EXPRESSLY DISCLAIMS ANY, WARRANTIES WHATSOEVER WITH RESPECT TO THE SERVICES,
INCLUDING ANY (a) WARRANTY OF MERCHANTABILITY; OR (b) WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE; OR (c) WARRANTY OF TITLE; OR (d) WARRANTY AGAINST
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY; WHETHER EXPRESS
OR IMPLIED BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR
OTHERWISE.
3.5    Force Majeure.
(a)    As soon as possible following the occurrence of a Force Majeure Event,
the Party affected by the Force Majeure Event shall promptly notify the other
Party in writing of the occurrence of such Force Majeure Event (a “Force Majeure
Notice”). Concurrent with the Force Majeure Notice or as soon as possible
thereafter, the affected Party shall give the other Party a full description of
the Force Majeure Event and the approximate length of time that the affected
Party reasonably believes such Force Majeure Event will continue. Each Party
shall use commercially reasonable efforts to mitigate or overcome the effects of
such Force Majeure Event as soon as possible; provided, however, that neither
Party shall be required to settle any strike, walkout, lockout or other labor
dispute on terms which, in the reasonable judgment of the affected Party, are
contrary to its interest. It is understood that the settlement of a strike,
walkout, lockout or other labor dispute will be entirely within the discretion
of the affected Party.
(b)    If personnel provided by MPLS are unable to perform any Service due to a
Force Majeure Event, MPLXT shall have the right, but not the obligation, to
engage subcontractors to perform such obligations for the duration of the Force
Majeure Event; provided, however, that any Fees paid or payable by MPLXT to MPLS
under this Agreement with respect to the provision of personnel to perform the
Services affected by such Force Majeure Event shall be reduced (or refunded, if
applicable) on a dollar-for-dollar basis for all amounts paid by or on behalf of
MPLXT to any such subcontractors; provided further, however,


8

--------------------------------------------------------------------------------

 


that MPLS shall not be responsible for the amounts of fees paid by or on behalf
of MPLXT to any such subcontractors to perform such services to the extent such
fees exceed the aggregate Fees paid or owed to MPLS for the applicable period of
the Force Majeure Event.
ARTICLE 4
COOPERATION
4.1    Cooperation. Each Party shall use good faith efforts to cooperate with
the other Party in all matters relating to the provision and receipt of
personnel to perform the Services, including providing in a timely manner any
information, documentation, approvals and acceptances reasonably requested by a
Party, other than information and documentation protected by attorney-client
privilege.
4.2    Consents.
(a)    Each Party shall provide reasonable cooperation to obtain all Third Party
consents for any Third Party software or other Third Party intellectual property
related to the provision of personnel to provide the Services sufficient to
enable MPLS to provide personnel to perform the Services in accordance with this
Agreement; provided, however, that no Party shall be obligated under this
Agreement to pay any consideration (other than de minimis transfer fees), grant
any concession or incur any liability to any Third Party to obtain any such
Third Party’s consent.
(b)    If any Third Party consent or approval required for the provision of
personnel to provide the Services hereunder is not obtained, then (unless and
until such Third Party consent or approval is obtained) the Parties shall, to
the extent practicable, cooperate with each other in achieving a reasonable
alternative arrangement for MPLXT to obtain such personnel to provide the
Services.
ARTICLE 5
FEES
5.1    Fees. Subject to Section 3.5(b), MPLXT shall pay MPLS the Fees for the
provision of personnel to provide the Services as set forth on Exhibit B and in
accordance with Article 6. If personnel provided by MPLS hereunder are unable to
perform any Service due to a Force Majeure Event, then MPLS shall reduce the
Fees to account for any reduction in the performance of Services by such
personnel.
5.2    Taxes. To the extent required by Applicable Law, MPLS shall add to any
Fees due under this Agreement amounts equal to any sales, use or similar taxes,
however designated or levied, based upon the provision of personnel to perform
the Services performed hereunder. MPLS is solely responsible for the collection
and remittance of any such taxes to the appropriate tax authorities. The Parties
shall cooperate with each other to minimize any such taxes to the extent
reasonably practicable. If additional taxes are determined to be due with
respect to the provision of personnel provided hereunder to perform the Services
as a result of (a) an audit by any applicable tax authority, or (b) a new or
change in Applicable Law, then MPLXT


9

--------------------------------------------------------------------------------

 


shall reimburse MPLS for the additional taxes due from MPLS, including interest
and penalty. MPLXT has the right to contest with the tax authority, at MPLXT’s
sole expense, the amount of any taxes or the result of any audit. MPLS is
responsible for any penalty or interest resulting from its failure to remit any
invoiced taxes. Notwithstanding anything in this Agreement to the contrary, this
Section 5.2 will, to the fullest extent permitted by Applicable Law, survive the
termination of this Agreement and remain in effect until the expiration of the
relevant statutes of limitations.
5.3    Adjustments. In the event of the termination of this Agreement (a) with
respect to any Services for which the Fee for such Services is charged as a flat
monthly rate, if termination occurs other than at the end of the month, the Fee
for that month shall be prorated to reflect a partial month, and (b) with
respect to any other Services, all amounts due pursuant to the terms hereof with
respect to the Services shall be appropriately prorated and reduced to reflect
any shortened period during which such Services are actually provided, and MPLS
shall refund to MPLXT the appropriate prorated amount for any such Services that
have been paid for in advance. Notwithstanding the immediately preceding
sentence, to the extent any amounts due or advances made hereunder related to
costs or Expenses that have been or will be incurred and that cannot be
recovered by MPLS, such amounts due or advances made shall not be prorated or
reduced and MPLS shall not be required to refund any prorated amount for such
costs or Expenses; and MPLXT shall reimburse MPLS for any Third Party
cancellation or similar charges incurred as a result of such termination.
ARTICLE 6
INVOICE AND PAYMENT; AUDIT
6.1    Invoices and Payment. Within twenty (20) days following the end of each
month during the Term, MPLS will submit to MPLXT for payment a written invoice
for the amounts due under this Agreement for such month. The invoice will set
forth the Fees, in the aggregate and itemized, based on the descriptions set
forth on Exhibit B. Each invoice will contain documentation and other details in
support of the invoiced amounts as MPLXT may reasonably require to validate such
invoiced amounts. Except as otherwise provided in this Agreement, MPLXT shall
reimburse MPLS monthly for all out-of-pocket costs and expenses reasonably
incurred and actually paid by MPLS to Third Parties on behalf of MPLXT in
connection with providing personnel to perform the Services (the “Expenses”).
6.2    Timing of Payment; No Offsets. MPLXT shall pay all amounts due pursuant
to this Agreement within ten (10) days after the receipt of the relevant
invoice. MPLXT shall not offset any amounts owing to it by MPLS or any
Affiliates of MPLS against amounts payable hereunder.
6.3    Non-Payment. If MPLXT fails to make payment of any sum as and when due
under this Agreement, then MPLXT shall pay interest thereon to MPLS at the
Default Rate (as in effect on the day when such sum was originally due) on and
from the day when payment was due until the date of payment.




10

--------------------------------------------------------------------------------

 


6.4    Payment Disputes. MPLXT may contest any amount of any invoice at any time
before or after payment is made, provided such objection is made in writing to
MPLS within thirty (30) days following the end of the month in which the
relevant Services were invoiced. MPLXT shall timely pay any disputed items in
full while resolution of the dispute is pending; provided, however, that MPLS
shall pay interest at the Default Rate on any amounts it is required to return
to MPLXT upon resolution of the dispute. Payment of the uncontested amount shall
not constitute approval thereof. Any dispute under this Section 6.4 shall be
resolved in accordance with the provisions of Section 13.2.
6.5    Audit Rights.
(a)    MPLXT may, at its own cost and expense, audit (or cause an independent
Third Party auditor to audit) the books and records of MPLS to the extent
necessary to determine MPLS’s compliance with this Agreement with respect to
Fees and Expenses charged or the performance of MPLS’s obligations under this
Agreement. MPLXT shall have the right to conduct such audit no more than once
with respect to each calendar year during the Term; provided, however, that any
audit shall not be commenced later than twelve (12) months after the end of the
calendar year to be audited.
(b)    Any audit shall be conducted during regular business hours and in a
manner that does not unreasonably interfere with the operations of MPLS. MPLXT
shall provide reasonable advance notice to MPLS prior to the commencement of the
audit and shall specify the date on which the audit will commence.
ARTICLE 7
CONTROL OF SERVICES; OWNERSHIP OF ASSETS
7.1    Control of Services. Notwithstanding anything to the contrary in this
Agreement, MPLXT shall at all times have exclusive authority to manage and
control the business and operations of MPLXT. In connection with managing and
controlling the business and operations of MPLXT, the Services shall be under
the ultimate direction, control and supervision of MPLXT.
7.2    Employee Status. During the Term of this Agreement:
(a)    no employee of MPLS shall be deemed an employee of MPLXT by reason of
such employee’s involvement in providing Services provided hereunder. MPLS shall
bear the sole responsibility for payment of each such employee’s wages,
benefits, all withholding obligations to federal, state and local taxation and
insurance authorities and all other costs and expenses associated with such
employees, including those costs and expenses related to workers’ compensation
claims;
(b)    subject to the rights of MPLXT to direct and control the performance and
provision of the Services as set forth in this Agreement, MPLS shall serve as
the employer directly controlling the personnel that it provides to perform such
Services and shall retain the exclusive right to review employees’ performance,
determine employees’ compensation and benefits,


11

--------------------------------------------------------------------------------

 


discipline employees and determine whether or not to continue employees’
employment; and
(c)    notwithstanding anything in this Agreement to the contrary, no provision
of this Agreement shall be construed as (i) granting employees any employment
rights for a specific duration or constraining MPLS’s right to terminate the
employment relationship with any of its employees or (ii) adversely affecting
the ability of any MPLS employee to be considered for transfers or promotions to
positions listed on any internal job posting system.
7.3    Assets. All procedures, methods, Systems, strategies, tools, equipment,
facilities and other resources used by a Party or any of its Affiliates in
connection with the performance of its obligations hereunder shall remain the
property of such Party or its Affiliate and, except as otherwise provided
herein, shall at all times be under the sole direction and control of such
Person. No license under any patents, know-how, trade secrets, copyrights or
other rights is granted by this Agreement or any disclosure in connection with
this Agreement by any Party.
ARTICLE 8
CONFIDENTIALITY; SECURITY
8.1    Confidentiality.
(a)    During the Term and for a period of three (3) years after the termination
of this Agreement, each Party shall keep confidential the other Party’s
Confidential Information, whether acquired before or after the Effective Date,
and neither Party shall release or disclose the other Party’s Confidential
Information to any Third Party other than a receiving Party’s representatives
with a need to know the Confidential Information for the purposes of such
Party’s performance pursuant to this Agreement.
(b)    Each Party shall be responsible for any breach of this Section 8.1 by any
of its representatives.
(c)    The provisions of this Section 8.1 do not apply to any Confidential
Information to the extent that the receiving Party is required to disclose such
information under any Applicable Law or pursuant to any order of any court,
mediator or arbitrator, or in connection with any legal proceeding, mediation or
arbitration to enforce its rights under this Agreement, or in connection with
the requirements of a regulatory body or stock exchange, or in connection with a
financing, bond offering, or sale of stock.
(d)    If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully


12

--------------------------------------------------------------------------------

 


satisfy the subpoena or demand or the requirements of the applicable
Governmental Authority. If the receiving Party is nonetheless legally compelled
to disclose such Confidential Information, or if the providing Party does not
promptly respond as contemplated by this section, the receiving Party may
disclose that portion of Confidential Information required to be disclosed by
the subpoena or other demand.
(e)    Each Party acknowledges that the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 8.1 and agrees that, in the event of
such breach, the disclosing Party shall, in addition to the other remedies that
may be available to it, be entitled to injunctive relief for any violation of,
and to enforce the terms of, this Section 8.1.
8.2    System Security.
(a)    If any Party is given access to the other Party’s computer systems or
software (collectively, “Systems”) in connection with the Services, the Party
given access (the “Availed Party”) shall comply with all of the other Party’s
System security policies, procedures and requirements that have been provided to
the Availed Party in advance and in writing (collectively, “Security
Regulations”), and shall not tamper with, compromise or circumvent any security
or audit measures employed by such other Party. The Availed Party shall access
and use only those Systems of the other Party for which it has been granted the
right to access and use.
(b)    Each Party shall use commercially reasonable efforts to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems of the other Party gain such access, and each Party shall use
commercially reasonable efforts to prevent unauthorized access, use,
destruction, alteration or loss of data, information or software contained in
the Systems, including notifying its respective personnel of the restrictions
set forth in this Section 8.2 and of the Security Regulations.
(c)    If, at any time, the Availed Party determines that any of its personnel
has sought to circumvent, or has circumvented, the Security Regulations, has
accessed the Systems, or has engaged in activities that may lead to the
unauthorized access, use, destruction, alteration or loss of data, information
or software of the other Party, the Availed Party shall promptly terminate any
such Person’s access to the Systems and promptly notify the other Party. In
addition, such other Party shall have the right to deny personnel of the Availed
Party access to its Systems upon advance written notice to the Availed Party in
the event that the other Party reasonably believes that such personnel have
engaged in any of the activities described in this Section 8.2(c) or otherwise
pose a System security concern. The Availed Party shall use commercially
reasonable efforts to cooperate with the other Party in investigating any
apparent unauthorized access to such other Party’s Systems.
ARTICLE 9
NO PARTNERSHIP OR AGENCY RELATIONSHIP






13

--------------------------------------------------------------------------------

 


9.1    No Partnership or Agency Relationship. This Agreement shall not be
interpreted or construed to create an association, partnership, agency,
franchise, joint venture, employment or fiduciary relationship between MPLXT and
MPLS or any of their respective Affiliates. Except as explicitly set forth in
this Agreement, neither Party shall have any right, power or authority to enter
into any agreement or undertaking for, act on behalf of, act or be an agent or
representative of, or otherwise bind, the other Party.
ARTICLE 10
REPRESENTATIONS AND WARRANTIES
10.1    Representations and Warranties. Each Party hereby represents and
warrants to the other as of the date of this Agreement that:
(a)    it is duly organized and validly existing under the laws of its
jurisdiction of organization;
(b)    it has the power to own its assets and carry on its business as it is
currently being conducted;
(c)    the obligations expressed to be assumed by it in this Agreement are
legal, valid, binding and enforceable obligations upon it, subject to applicable
bankruptcy, reorganization, insolvency or similar laws affecting creditors’
rights generally;
(d)    the entry into, and performance by it, of the transactions contemplated
by this Agreement do not and will not conflict with (i) any Applicable Law; (ii)
its constitutional documents; or (iii) any material provision of any material
agreement or instrument binding upon it; and
(e)    it has the power to enter into, perform and deliver, and has taken all
necessary action to authorize its entry into, performance and delivery of this
Agreement and the transactions contemplated by this Agreement.
ARTICLE 11
TERMINATION
11.1    Events of Default. The occurrence or continuance of any of the following
events will constitute a default of this Agreement by a Party (each an “Event of
Default”):
(a)    failure to pay any undisputed amount due and payable to the other Party
under this Agreement within ten (10) business days after such amount becomes due
and payable and such failure is not remedied within a period of thirty (30) days
of written notice of such failure from the other Party;
(b)    a Party becomes Bankrupt;


14

--------------------------------------------------------------------------------

 


(c)    a Party is in material breach of any of its other material obligations
under this Agreement and fails to cure such breach to the reasonable
satisfaction of the non-defaulting Party within forty-five (45) days of written
notice of such breach from the non-defaulting Party; and
(d)    any representation, warranty or statement made by a Party herein proves
to be untrue in any material respect on the date on which it was made.
11.2    Termination. Upon the occurrence of an Event of Default by either Party,
the non-defaulting Party shall have the right to terminate this Agreement
effective immediately upon delivery of written notice to the defaulting Party.
11.3    Procedures on Termination. Following termination of this Agreement, each
Party will cooperate with the other as reasonably necessary to avoid disruption
of the ordinary course of the other Party’s business. Subject to MPLXT’s right
to seek reimbursement pursuant to Section 5.3, termination shall not affect
MPLS’s right to payment for personnel provided prior to termination to perform
the Services provided prior to termination.
11.4    Effect of Termination. Upon termination of this Agreement, all rights
and obligations of the Parties hereunder shall cease, provided that such
termination shall not effect or excuse a Party’s breach of this Agreement prior
to termination.
ARTICLE 12
INDEMNIFICATION AND LIABILITY
12.1    Indemnification by MPLXT. MPLXT shall be liable for and shall indemnify,
defend and hold harmless each of the MPLS Indemnified Parties against all Claims
and Liabilities that arise out of, are incident to, or result from (a) any and
all actions, suits or proceedings instituted by a Governmental Authority arising
out of any failure of MPLXT’s actions or performance of its obligations
hereunder to conform to Applicable Law; (b) claims for bodily injury or death or
physical loss of or damage to property arising from MPLXT’s or MPLS’s actions or
omissions; and (c) any negligence, gross negligence, default or willful
misconduct of MPLXT in connection with the performance of, or failure to
perform, this Agreement by MPLXT, except to the extent the circumstances
described in the foregoing subparagraphs (a), (b) and (c) are a result of the
gross negligence or willful misconduct of MPLS.
12.2    Indemnification by MPLS. MPLS shall be liable for and shall indemnify,
defend and hold harmless each of the MPLXT Indemnified Parties against all
Claims and Liabilities that arise out of, are incident to, or result from (a)
any and all actions, suits or proceedings instituted by a Governmental Authority
arising out of any failure of MPLS’s actions or performance of its obligations
hereunder to conform to Applicable Law; (b) claims for bodily injury, illness or
death or physical loss of or damage to property arising from the gross
negligence or willful misconduct of MPLS; (c) any gross negligence or willful
misconduct of MPLS in connection with the performance of, or failure to perform,
this Agreement; and (d) any


15

--------------------------------------------------------------------------------

 


and all actions, suits or proceedings alleging that MPLXT is an employer or
joint employer of any MPLS employee.
12.3    Limitations and Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL (INCLUDING LOSS OF REVENUES OR
PROFITS, LOSS OF DATA, LOSS OF GOODWILL AND LOSS OF CAPITAL, WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), EXEMPLARY OR
PUNITIVE DAMAGES OR THE LIKE (EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE PAID TO
A THIRD PARTY AS A RESULT OF A THIRD PARTY CLAIM) ARISING UNDER ANY LEGAL OR
EQUITABLE THEORY OR ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT (OR THE
PROVISION OF SERVICES HEREUNDER), ALL OF WHICH ARE HEREBY EXCLUDED BY AGREEMENT
OF THE PARTIES REGARDLESS OF WHETHER OR NOT EITHER PARTY TO THIS AGREEMENT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
12.4    Risk Allocation Essential. Each Party agrees that the Fees charged under
this Agreement reflect the agreed allocation of risk between the Parties,
including this Article 12, and the limitations on liability in Section 12.3.
Modifying the allocation of risk from what is stated here would affect the Fees
charged by MPLS, and in consideration of those Fees, each Party agrees to the
stated allocation of risk.
12.5    Indemnification Procedures.
(a)    Within a reasonable period of time after it becomes aware of facts giving
rise to a claim for indemnification under this Article 12, the Indemnified Party
will provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim to the extent then known by the
Indemnified Party.
(b)    The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
12, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no settlement involving the
payment of money shall be entered into without the consent of the Indemnified
Party unless it includes a full release of the Indemnified Party from such
claim; and provided further, that no settlement containing any form of
injunctive or similar relief shall be entered into without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
delayed, conditioned or withheld.
(c)    The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article 12, including the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive,


16

--------------------------------------------------------------------------------

 


permitting the name of the Indemnified Party to be utilized in connection with
such defense and counterclaims, the making available to the Indemnifying Party
of any files, records or other information of the Indemnified Party that the
Indemnifying Party reasonably considers relevant to such defense and
counterclaims, the making available to the Indemnifying Party of any employees
of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records, and other information furnished by the
Indemnified Party pursuant to this Section 12.5. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article 12; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense and counterclaims.
(d)    In determining the amount of any loss, cost, damage or expense for which
the Indemnified Party is entitled to indemnification under this Agreement, the
gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from Third Parties.
(e)    Notwithstanding anything to the contrary hereunder, no cause of action,
dispute or claim for indemnification may be asserted against any Party or
submitted to arbitration or legal proceedings which accrued more than two (2)
years after the later of (i) the occurrence of the act or event giving rise to
the underlying cause of action, dispute or claim and (ii) the date on which such
act or event was, or should have been, in the exercise of reasonable due
diligence, discovered by the Indemnified Party.
ARTICLE 13
MISCELLANEOUS
13.1    Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
all prior agreements, negotiations, discussions, understandings and commitments,
written or oral, between the Parties with respect to such subject matter.
13.2    Choice of Law; Dispute Resolution.
(a)    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of New York, without regard to the conflict of law provisions
thereof to the extent such rules or principles would require or permit the
application of the laws of any other jurisdiction.


17

--------------------------------------------------------------------------------

 


(b)    Mediation. If the Parties cannot resolve any Dispute or claim arising
under this Agreement, then no earlier than ten (10) days nor more than sixty
(60) days following written notice to the other Party, any Party may initiate
mandatory, non-binding mediation hereunder by giving a notice of mediation (a
“Mediation Notice”) to the other Party. In connection with any mediation
pursuant to this Section 13.2(b), the mediator shall be jointly appointed by the
Parties and the mediation shall be conducted in Findlay, Ohio unless otherwise
agreed by the Parties. All costs and expenses of the mediator appointed pursuant
to this section shall be shared equally by the Parties. The then-current Model
ADR Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties, shall govern any mediation pursuant to this section. In the mediation,
each Party shall be represented by one or more senior representatives who shall
have authority to resolve any Disputes. If a Dispute has not been resolved
within thirty (30) days after the receipt of the Mediation Notice by a Party,
then any Party may refer the resolution of the Dispute to any federal or state
court located in Ohio in accordance with Section 13.2(c).
(c)    Each Party agrees that it shall bring any action or proceeding in respect
of any Dispute or claim arising out of or related to this Agreement, whether in
tort or contract or at law or in equity, exclusively in any federal or state
courts located in Ohio and (i) irrevocably submits to the exclusive jurisdiction
of such courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that
service of process upon it may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address specified in Section 13.9. The foregoing
consents to jurisdiction and service of process shall not constitute general
consents to service of process in the State of Ohio for any purpose except as
provided herein and shall not be deemed to confer rights on any Person other
than the Parties.
13.3    Amendment. This Agreement may only be amended, modified or supplemented
by a written instrument signed by an Authorized Representative of the Parties.
13.4    Waiver; Cumulative Remedies. Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the Party
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
in writing signed by an Authorized Representative of such Party. The failure of
any Party to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, or in any way to affect the validity
of this Agreement or any part hereof or the right of any Party thereafter to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be held to constitute a waiver of any other or subsequent breach. No
single or partial exercise of any right or remedy under this Agreement precludes
any simultaneous or subsequent exercise of any other right, power or privilege.
The rights and remedies set forth in this Agreement are not exclusive of, but
are cumulative to, any rights or remedies now or subsequently existing at law,
in equity or by statute.
13.5    Survival. Notwithstanding any suspension or termination of this
Agreement, the Parties shall continue to be bound by the provisions of this
Agreement that reasonably require some action or forbearance after such
suspension or termination, including those relating to


18

--------------------------------------------------------------------------------

 


confidentiality obligations, audit rights, warranties, compliance with
Applicable Law, governing law, dispute resolution, indemnities, and limitation
of liability.
13.6    Severability. The provisions of this Agreement are separable and
severable. Wherever possible, each provision hereof shall be interpreted in such
a manner as to be effective and valid under Applicable Law. If any one or more
of the provisions contained herein is, for any reason, held to be invalid,
illegal or unenforceable in whole or in part by any court of law or equity, then
such provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.
13.7    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of any Party under this
Agreement shall not be assignable by such Party without the prior written
consent of the other Party; provided, further, that notwithstanding anything to
the contrary herein, MPLXT may assign this Agreement to its Affiliate, MPLX
Terminals LLC, upon notice to, and without the consent of, MPLS. The successors
and permitted assigns hereunder shall include any permitted assignee as well as
the successors in interest to such permitted assignee (whether by merger,
liquidation (including successive mergers or liquidations) or otherwise).
13.8    Third Party Beneficiaries. Except to the extent otherwise provided in
Article 12 with respect to the rights of the Indemnified Parties, the provisions
of this Agreement are solely for the benefit of the Parties and their respective
successors and permitted assigns and shall not confer upon any Third Party any
remedy, claim, liability, reimbursement or other right. Notwithstanding Article
12, the Parties may rescind or vary this Agreement, in whole or in part, without
the consent of any Third Party, and no Third Party shall be entitled to assign
any benefit or right conferred upon it under this Agreement.
13.9    Notices. All notices, consents, directions, approvals, objections,
refusals, instructions, requests, demands, and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed duly given or delivered (a) when delivered personally; (b) if by email,
when receipt of such email is acknowledged by return email; (c) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third business day after mailing; or (d) if sent by private courier, when
received; and shall be addressed to the appropriate Party at its address
specific below, or at such other address as such Party may specify by notice to
the other Party:


if to


MPLX Terminals LLC
539 South Main St.
Findlay, OH 45840
Attention: General Counsel








19

--------------------------------------------------------------------------------

 


if to


Marathon Petroleum Logistics Services LLC
539 South Main St.
Findlay, OH 45840
Attention: President


or, to such other address as such Party may indicate by a notice delivered in
accordance with this Section 13.9.


13.10    Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument. Executed facsimiles of such counterparts shall be deemed enforceable
to the same extent as if they were executed original documents.


[Remainder of page intentionally left blank.]


20

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
Authorized Representatives as of the Effective Date.




Marathon Petroleum Logistics Services LLC
 
 
 
 
By:
/s/ John S. Swearingen
 
John S. Swearingen, President



MPLX Terminals LLC
 
 
 
 
By:
/s/ Timothy J. Aydt
 
Timothy J. Aydt, President





21

--------------------------------------------------------------------------------


 


Exhibit A


TERMINAL LOCATIONS


Terminal Name
State
Bay City
MI
Bellevue
OH
Belton
SC
Birmingham
AL
Brecksville
OH
Canton
OH
Champaign
IL
Charleston
WV
Charlotte (East)
NC
Charlotte (West)
NC
Cincinnati
OH
Columbus (East & West)
OH
Columbus (GA)
GA
Covington
KY
Detroit
MI
Doraville
GA
Evansville
IN
Flint
MI
Ft. Lauderdale (Eisenhower)
FL
Ft. Lauderdale (Spangler)
FL
Garyville
LA
Greensboro (Friendship) – Guilford County
NC
Hammond
IN
Heath
OH
Huntington
IN
Indianapolis
IN
Jackson
MI
Jacksonville
FL
Kenova/Catlettsburg Docks
WV/KY
Knoxville
TN
Lansing
MI
Lexington
KY
Lima
OH
Louisville (Algonquin)
KY
Louisville (Kramers)
KY
Macon
GA
Marietta
OH
Midland
PA
Montgomery
AL
Mt. Prospect
IL
Mt. Vernon
IN
Muncie
IN
Nashville (Bordeaux)
TN
Nashville (Downtown)
TN
Nashville (51st)
TN
Niles
MI
North Muskegon
MI
Oregon
OH
Paducah
KY





A-1



--------------------------------------------------------------------------------

 


Powder Springs
GA
Robinson
IL
Rockford
IL
Romulus
MI
Selma (Buffalo)
NC
Selma (JV) – Johnston County
NC
Selma (West Oak)
NC
Speedway
IN
Steubenville
OH
Tampa
FL
Viney Branch
KY
Youngstown
OH

















A-2



--------------------------------------------------------------------------------


 


Exhibit B
SERVICES AND FEES


SERVICES


MPLS shall provide, or cause to be provided, a sufficient number of suitably
qualified and experienced personnel as is required to perform the following
Services:


1.Management and Operations: All services associated with management of, and
operations at, the Terminal Locations, including operating and maintaining the
infrastructure necessary for receipt, storage, blending, loading, and shipment
via truck, marine vessel, or pipeline of various grades of refined hydrocarbons
and corresponding additives; providing project oversight, inventory management,
and transaction data monitoring; and ensuring day-to-day operations comply with
applicable site safety, security, and environmental regulations.


2.Terminal Services: All services associated with E&I techs, planning
coordination, electronic services, mechanical vapor control services,
measurements and reliability engineering at or for the Terminal Locations and
the associated business, including providing subject matter expertise for
electrical service and applications, mechanical vapor control services, meter
maintenance and calibration; maintenance of additive systems and equipment,
blending equipment, terminal automation systems, and truck loading rack
equipment; and providing risk-based decisions for maintenance capital and
expense programs.


3.Health, Environment, Safety & Security: All services associated with health,
environment, safety and security matters pertaining to the Terminal Locations
and the associated business, including providing HES&S subject matter expertise
to support operations; leading continual improvement of HES&S plans, programs,
and standards; managing regulatory compliance; training and auditing to verify
compliance; and managing response plans and capabilities.
 
4.Training: All services necessary or appropriate for the continuous training
for all employees associated with the provision of Services hereunder, including
setting forth plans, schedules, and learning development expertise; and
providing labor and supervision necessary to perform all services in a good
workmanlike manner that is consistent with industry practice and complies with
Applicable Law.


5.Human resources: All services associated with management of human resources at
or for the Terminal Locations and associated business, including consulting with
MPLXT management on the development and implementations or human resource
strategies; and administering human resource policies, practices and procedures
to applicable employees.


6.Product Quality: All services associated with maintaining product quality at
the Terminal Locations, including providing subject matter expertise to support
operations; leading continual improvement of quality management programs and
standards; managing regulatory compliance; training and auditing to verify
compliance; and ensuring all products (and product blends) and additization
comply with Applicable Law.




B-1



--------------------------------------------------------------------------------

 




7.Optimization and planning: All services associated with optimizing Terminal
Locations and planning of future optimization, including rationalizing and
analyzing terminal assets and processes for expanding operations and exploring
future business opportunities; managing and scheduling downtime and operational
maintenance; providing budget analysis and preparation, revenue, expense and
capital analysis and coordination, and comparator analysis and forecasting;
providing TeamView support, records management, Hauler portal system ownership,
and serving as liaison to Information Technology group.


8.Procedures and Standards: All services associated with establishing and
maintaining procedures and standards in relation to the business conducted at
the Terminal Locations, including oversight of the TT&R Document Portal; and
documentation and management of routine business processes, procedures, and
standards utilized to operate terminals and equipment on a continuous basis,
such as tank gauging, product sampling, taking pipeline receipts and the like.


GENERAL FEES


The Fees for the provision of personnel to perform the Services shall be
calculated and invoiced consistent with the following:


1.As of the Effective Date, and on an annual basis consistent with established
budget schedules and practices, MPLS shall, in its sole, reasonable discretion,
establish allocations for the employees provided hereunder as of the date such
allocation is made (the “Time Allocation”). For example, on the date the
allocations are established for a given year, MPLS determines that certain of
employees it provides will spend 80% of their time providing product
quality-related services – the Time Allocation for any such employee will be 80%
until the allocations are reset the following year, even if the employee
ultimately spends more or less than 80% of his or her time actually engaged in
the provision of such Services to MPLXT.


2.MPLS shall calculate on a monthly basis the employee-based cost which is the
sum of the products the actual salary and wage costs incurred for each employee
to be provided by MPLS hereunder for such month multiplied by the Time
Allocation applicable to each such employee (the “Monthly Allocated Salary and
Wages”).


3.With respect to each monthly invoice issued prior to January 1, 2017, and on
an annual basis consistent with established budget schedules and practices, MPLS
shall calculate the estimated total benefits cost for the applicable calendar
year to be incurred for each employee to be provided by MPLS hereunder
multiplied by the Time Allocation applicable to each such employee (the “Annual
Allocated Estimated Benefits”). At the end of each calendar quarter, MPLS may
compare the latest projection of benefit costs to be charged for the year to the
Annual Allocated Estimated Benefits (the resulting “true-up” of these two
amounts, whether positive or negative, being referred to herein as the
“Quarterly Benefits Adjustment”). At the end of the calendar year, MPLS will
calculate a “true-up”, whether positive or negative, of the total Annual
Allocated Estimated Benefits plus or minus any Quarterly Benefits Adjustments
charged for the year compared to the actual cost of such benefits for the year
(the “Annual Benefits True-Up”).




B-2



--------------------------------------------------------------------------------

 


Effective January 1, 2017, MPLS, in its sole and reasonable discretion, shall
show the actual benefits and accruals for each employee to be provided by MPLS
hereunder for such month multiplied by the Time Allocation applicable to each
such employee.


4.With respect to each monthly invoice issued prior to January 1, 2017, MPLS, in
its sole and reasonable discretion, shall calculate an appropriate allocated
bonus accrual, including burden, consistent with its good faith estimate of the
allocation of employees provided by MPLS hereunder on a total headcount basis
(the “Allocated Bonus Accrual”). For the month in which any bonus payment is
made to the employees provided by MPLS hereunder, MPLS will calculate a
“true-up” of the Allocated Bonus Accrual charged for the previous year compared
to the actual cost of bonuses, including burden, paid to such employees (the
resulting “true-up” of these two amounts, whether positive or negative, being
referred to herein as the “Allocated Bonus True-Up”). Effective January 1, 2017,
MPLS, in its sole and reasonable discretion, shall show the actual cash bonuses
and accrual for each employee to be provided by MPLS hereunder for such month
multiplied by the Time Allocation applicable to each such employee.


5.Following the end of each month, MPLS will submit an invoice to MPLXT (the
“Monthly Invoice”) which shall include the following:


a.
the Monthly Allocated Salary and Wages;

b.
with respect to each monthly invoice issued prior to January 1, 2017,
one-twelfth (1/12) of the Annual Allocated Estimated Benefits plus or minus any
Quarterly Benefits Adjustment and any Annual Benefits True-Up; Effective January
1, 2017, the actual benefits and accrual.

c.
with respect to each monthly invoice issued prior to January 1, 2017, any
Allocated Bonus Accrual and any Allocated Bonus True-Up; Effective January 1,
2017, the actual cash bonuses and accrual.

d.
the MPLS stock-based compensation expense attributed to MPLS for such month; and

e.
effective as of January 1, 2017, a mark-up charge of $14,000.



6.For the avoidance of doubt, the Parties agree that the Fees for the remainder
of calendar month of the Effective Date will be calculated in the manner above
and will be a pro-rata portion of such amounts based on the number of days
remaining in such month from the Effective Date.








B-3



--------------------------------------------------------------------------------








Exhibit C


AUTHORIZED REPRESENTATIVES


As to:
MPLX Terminals LLC
Timothy J. Aydt, President


As to:
Marathon Petroleum Logistics Services LLC
John S. Swearingen, President








C-1



